DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant on August 26, 2022.
 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 26, 2022 has been entered. Claims 1-8 and 10-20 are pending in the current application.

Claim Objections
Claims 1, 16 and 20 objected to because of the following informalities:  In claims 1, 16, and 20, in the step of “selecting”, the phrase “the estimated amount of operations and the estimated time period, comprising a workload level of the command;” should be rewritten as “the estimated amount of operations and the estimated time period comprising a workload level of the command;” Specifically, the comma between “period” and “comprising” should be removed, otherwise it is not clear what is “comprising the workload level of the command”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 10-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 1, 16 and 20 recite “determine/determining an estimated amount of operations performed by the controller during the execution of the command based on one or more of an opcode of the command or characteristics of the dataset”.  The aforementioned claimed limitations contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Paragraph [0078] of applicant’s originally filed specification recites “Preferably, the workload level is determined, as a function of the estimated lengths of the time period for accessing the non-volatile memory (109) for a dataset identified by the command (111) and an estimated amount of computations to be performed by the controller (107) during the execution of the command (111), based at least in part on one of: locations of a dataset to be stored in or retrieved from the non-volatile memory (109); whether or not the dataset is on a continuous block of addresses; whether or not the dataset is in a same memory chip; and/or a size of the dataset.” The term “estimated” is used in the spec (e.g. “estimated lengths” and “estimated amount of computations”), but there is no further disclosure regarding how the various items listed in paragraph [0078] are used to determine an “estimated amount of operations”. 

“The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation . . . which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. . . . The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  MPEP § 2164.01. “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations.” MPEP §2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:” MPEP §2164.01(a):
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 1, 16 and 20 recite “determine/determining an estimated amount of operations performed by the controller during the execution of the command based on one or more of an opcode of the command or characteristics of the dataset”. Such limitation lacks enablement based on applicant’s disclosure. The examiner finds the state of the prior art and the amount of direction provided by the inventor as the critical factors supporting a determination of a non-enabling specification.  The factors as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) have been considered by the examiner, and an analysis of the factors are produced below:

The breadth of the claims; 
The broadest reasonable interpretation of the claimed limitation would teach estimating an amount of operations performed by the controller based on one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed. The specification does not provide direction on how one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed is used to estimate an amount of operations to be performed by the controller during execution of the command. Furthermore, since there is no teaching as to exactly how one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed is used to estimate an amount of operations performed by the controller, then every way possible using an opcode or dataset to perform the estimation step is included in the broadest reasonable interpretation of the limitation. Such breadth is unreasonable and would require undue experimentation for one of ordinary skill in the art based on the lack of explanation/disclosure from applicant’s specification. 
The nature of the invention;
 The nature of invention is using one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed to estimate an amount of operations performed by the controller. However, there is no explanation in applicant’s specification as to how the aforementioned factors are used to determine the estimation.
The state of the prior art;
The state of the prior art does not provide any teachings on how the limitation could be accomplished with the level of one of ordinary skill in the art. While the state of the art may teach a controller to perform calculation steps for a wide range of applications, the state of the art does not provide any teachings on how one of ordinary skill in the art may use a controller to estimate an amount of operations performed by the controller based on one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed.
The level of one of ordinary skill;
Based on the teachings found in the prior art and applicant’s disclosure, estimating an amount of operations performed by the controller based on one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed is beyond the level of one of ordinary skill in the art.
The level of predictability in the art;
 The claimed limitations are deemed unpredictable by examiner, because it is not known how a controller can estimate the amount of operations performed by the controller based on the factors given in the claimed limitation.
The amount of direction provided by the inventor;
 The specification does not provide direction on how one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed is used to estimate an amount of operations to be performed by the controller during execution of the command.
The existence of working examples; and
The prior art of record does not provide any working examples on the function of the claimed limitation. Applicant’s specification does not provide any working examples on the function of the claimed limitation.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based on the amount of information provided in applicant’s specification, the state of the art, and the prior art of record, undue experimentation would be needed to make and use the claimed invention.

Neither the state of the art nor applicant’s specification provide any detail to explain how the invention is capable of estimating an amount of operations performed by the controller based on one or more of an opcode of a command to be executed or a characteristic of the dataset identified by the command to be executed. Therefore, sufficient disclosure is not provided that one of ordinary skill would find enabling for the claim limitations.
All dependent claims are rejected for having the same deficiencies as the claims from which they depend on

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 20 recite “determine/determining an estimated amount of operations performed by the controller during the execution of the command based on one or more of an opcode of the command or characteristics of the dataset”. It is unclear as to how the claims perform the function of “determine/determining an estimated amount of operations performed by the controller during the execution of the command based on one or more of an opcode of the command or characteristics of the dataset”. Specifically, it is unclear as to how an amount of operations performed by the controller during execution of a command is estimated based on one or more of an opcode of the command or characteristics of the dataset
Claim 1 recites the limitation "the estimated amount of computations" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for having the same deficiencies as the claims from which they depend on.

Response to Arguments
The amendments filed August 26, 2022 have been fully considered but are rejected under 35 U.S.C 112(a), as failing to comply with the enablement requirement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139